Citation Nr: 0425950	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1.  Entitlement to service connection for a right knee 
condition.  

2.  Entitlement to service connection for low back strain.  

3.  Entitlement to an increased rating for ununited anterior 
tubercle left tibia with degenerative changes, currently 
evaluated as 30 percent disabling, prior to March 28, 2001.  

4.  Entitlement to an increased rating for ununited anterior 
tubercle left tibia with degenerative changes, currently 
evaluated as 30 percent disabling, effective June 1, 2001, to 
December 9, 2002.  

5.  Entitlement to an increased rating for status post left 
total knee replacement, currently evaluated as 30 percent 
disabling, effective February 1, 2004.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and friend  


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from  June 13, 1960, to 
November 22, 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

In a September 2001 decision, the Board denied service 
connection for right knee disorder and for low back strain, 
claimed as secondary to service-connected left knee 
disability, and denied, as well, a rating in excess of 30 
percent for left knee disability, prior to March 28, 2001, 
(the effective date of a 100 percent temporary total rating 
based on convalescence) and remanded the issue of a rating in 
excess of 30 percent, effective from June 1, 2001, (the 
effective date following the termination of the temporary 
total 100 percent rating based on convalescence) for left 
knee disability.  The denial of service connection for the 
claimed disorders and for an increased rating for left knee 
disability, prior to Mach 28, 2001, constituted a decision of 
the Board as to those issues.  The remand portion of the 
Board's decision constituted a preliminary order.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a November 2002 order, the Court granted the parties' 
Joint Motion for Remand of that portion of the Board's 
September 2001 that denied service connection for a right 
knee disorder, service connection for low back strain, and an 
increased evaluation for left knee disability, prior to March 
28, 2001, and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's the aforementioned part of the Board's decision and 
remanded those issues to the Board for issuance of a 
readjudication decision that takes into consideration and is 
in compliance with the Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  

While the case was with the Court, the issue remanded by the 
Board in its September 2001 decision, entitlement to a rating 
in excess of 30 percent for left knee disability, effective 
June 1, 2001, was denied by the RO.  The veteran pursued his 
appeal on that issue; hence, that issue is again before the 
Board.  

In June 2003, the Board remanded all of the issues to the RO 
for further development and to ensure full compliance with 
the VCAA.  Following compliance with the directives in the 
remand, to the extent possible, the case has been returned to 
the Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no persuasive medical opinion of record, based 
on examination of the veteran and review of the entire 
record, that the veteran's right knee disorder, which was 
first shown years after the veteran's separation from 
service, was either incurred in or aggravated by active duty 
service or was the disorder proximately due to or the result 
of the veteran's service-connected left knee disability.  

3.  There is no persuasive medical opinion of record, based 
on examination of the veteran and review of the entire 
record, that the veteran's low back strain, which was first 
shown years after the veteran's separation from service, was 
either incurred in or aggravated by active duty service or 
was the disorder proximately due to or the result of the 
veteran's service-connected left knee disability.  

4.  Prior to March 28, 2001, the veteran's left knee 
disability was manifested by complaints of constant pain and 
instability, with objective evidence of instability and 
malunion of the anterior tubercle, requiring the use of a 
prescribed knee brace, resulting in no more than marked left 
knee disability.  

5.  Effective June 1, 2001, (the effective date following the 
termination of a temporary total 100 percent rating based on 
the need for convalescence) the veteran's left knee 
disability was manifested by complaints of limitation of 
motion, with pain on motion, and objective evidence of no 
instability, mild crepitation on range of motion, resulting 
in no more than marked left knee disability.  

6.  Effective February 1, 2004, (the effective date following 
the one-year assignment of a 100 percent schedular rating for 
status post left total knee replacement), the veteran's left 
knee disability is manifested by complaints of pain and 
difficulty with lateral movements, and objective evidence of 
normal left knee alignment, 5 degrees valgus, some limitation 
of flexion, no instability, and x-ray findings of a well 
seated prosthesis, resulting in intermediate degrees of 
residual weakness, pain or limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred in or 
aggravated by active military service, nor was his right knee 
disorder proximately due to or the result of his service-
connected left leg disability.  38 U.S.C.A. §§ 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).  

2.  The veteran's low back strain was not incurred in or 
aggravated by active military service, nor was his low back 
strain proximately due to or the result of his service-
connected left leg disability.  38 U.S.C.A. §§ 1131, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2003).  

3.  Prior to March 28, 2001, the criteria for an evaluation 
in excess of 30 percent for ununited anterior tubercle left 
tibia with degenerative joint changes have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5262 (2003).  

4.  Effective June 1, 2001, (the effective date following the 
termination of a temporary total 100 percent rating based on 
the need for convalescence) through December 8, 2002, the 
criteria for an evaluation in excess of 30 percent for 
ununited anterior tubercle left tibia with degenerative joint 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5262 (2003).  

5.  Effective February 1, 2004, (the effective date following 
the one-year assignment of a 100 percent schedular rating for 
status post left total knee replacement), the criteria for an 
evaluation in excess of 30 percent for stats post left total 
knee replacement have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), referred to as Pelegrini II, the Court essentially 
held that VA must provide notice "upon receipt" of a claim 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case, see Bernard v. Brown, 4 
Vet. App. 384 (1993), and there has been full compliance with 
the VCAA, and all other legal precedents applicable to the 
claim.  See Pelegrini II.  Under the facts of this case, the 
Board finds that the record has been fully developed, and it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application for an increased rating for left knee disability 
was received in April 1997; service connection for right knee 
disorder was received in February 2000; and service 
connection for low back disorder was received in August 2000.  
Initial determinations were made in August 1997 (for the left 
knee); June 2000 (for the right knee); and November 2000 (for 
low back strain); all of which occurred before the VCAA was 
enacted.  In June 2002, a statement of the case was issued 
pertaining to an increased rating for left knee disability, 
effective from June 2001, which contained the pertinent 
provisions of the VCAA.  In June 2003, the Board remanded the 
case on all issues to ensure full compliance with the 
provisions of the VCAA, as directed by the Court's November 
2002 order.  By VA letter of June 2003, the veteran was again 
informed of the VCAA, which also advised him of the 
development actions required by the statute.  Supplemental 
statements of the case were issued in October 2003, which 
contained the pertinent provisions of the VCAA, and in June 
2004, which referenced the earlier noted pertinent provisions 
of the VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Hence, there has been substantial compliance with 
Pelegrini II in that the appellant has received the VCAA 
content-complying notice and there has been proper subsequent 
VA process.  See Pelegrini II.  



Factual Background

The veteran's service medical records are devoid of any 
complaints, findings, treatment or diagnosis for either a 
right knee condition or for low back disability.  In 
September 1960, the veteran complained of left knee pain 
after being struck in the knee, with x-ray revealing a 
fragmentation of the tibial tubercle.  His November 1960 
discharge medical examination shows that his spine and lower 
extremities were evaluated as normal.  

The report of the veteran's initial post-service VA 
examination, conducted in April 1961, notes no complaints 
pertaining to his right knee or back.  His gait was normal.  
X-ray studies of the left knee revealed an ununited anterior 
tibial tubercle, which showed no fragmentation or 
degeneration.  The attachment of the quadriceps femoris 
tendon was only slightly thickened; the joint space appeared 
normal.  

Based on the medical evidence of his service medical records 
and findings on the initial post-service VA examination, the 
RO, in a May 1961 rating decision, granted service connection 
for left knee disability.  A non-compensable rating was 
assigned, effective from November 1960, the first day 
following his separation from active duty service.  

In April 1997, VA received the veteran's application for a 
compensable rating for his left knee disability.  The report 
of his May 1997 VA orthopedic examination indicates that the 
left knee was injured in 1960 when a drill sergeant struck 
his knee.  He severely injured his right lower extremity in a 
1966 motor vehicular accident, with subsequent multiple 
surgeries to the right femur, knee and ankle.  At the time of 
the examination, he complained of chronic left knee pain, 
with occasional buckling but denied any locking of the joint; 
pain when climbing and descending stairs; and weather changes 
sometimes aggravated his left leg pain.  Examination revealed 
full left leg extension and flexion from 0 degrees to 120 
degrees.  Pain was noted on the extremes of flexion, as was 
crepitation.  There was no evidence of instability, joint 
effusion or neurovascular deficit.  X-ray studies of the left 
knee revealed degenerative joint disease (DJD).  The 
diagnoses were DJD of the left knee, nonunion of the left 
knee tubercle and status post osteochondrosis of the tibial 
tubercle.  The examiner noted that the veteran did have a 
gait disturbance, primarily due to his right lower extremity 
injury.  

VA treatment records, dating from April to December 1997, 
reveal that the veteran was seen in April for an assessment 
of his left knee pain.  He experienced more difficulty going 
up stairs than down.  He described the pain as being 
"inside," with joint stiffness in the mornings.  He denied 
any swelling.  A September treatment record notes that the 
veteran was not taking any medication for pain.  He was 
unable to climb stairs and could walk for limited distances.  
Because of difficulty kneeling, he felt that he was unable to 
work as a carpenter.  He had stopped taking his medications.  
The examiner noted a bony irregularity just distal to the 
left knee, with no evidence of swelling or warmth.  In 
October 1997, the veteran reported that his left knee had 
given out two months earlier.  

Private treatment records, dating from August to October 
1997, from T. Barton, M.D., show that, in August, the veteran 
complained of progressively increasing difficulty with his 
left knee.  He denied swelling, instability or giving way of 
the joint.  Examination showed no evidence of effusion.  
There was full left knee range of motion and the Lachman's, 
posterior drawer and varus and valgus stress tests were all 
negative.  There was no evidence of tenderness over the 
patella, proximal tibia or distal femur.  Neurovascular 
testing to the left foot was intact.  A September treatment 
record notes that the veteran's left knee had gave out on him 
one month earlier.  He had no complaints of the knee catching 
or clicking, but did state that it occasionally gave out.  
Examination revealed no effusion and full range of left knee 
motion.  Lachman, and varus and valgus stress testing were 
negative.  There was no evidence of joint line tenderness; 
however, there was prominence over the tibial tubercle, which 
was mildly tender.  

In January 1998, the veteran underwent a magnetic resonance 
imaging (MRI) scan of his right knee at a VA Medical Center 
(VAMC).  The MRI showed severe degenerative changes with 
cartilage thinning and medial subluxation of the body of the 
medial meniscus in the medial knee joint compartment.  There 
was near maceration of the body and posterior horn of the 
medial meniscus, with a severe vertical tear in the posterior 
horn.  There was also marrow edema in the medial tibial 
plateau that could have been degenerative or post-traumatic 
in nature.  Degenerative changes were also evident in the 
lateral meniscus.  

During his February 1998 VA general medical examination, the 
veteran complained of left knee pain and swelling, with 
constant discomfort and aching in his knee joint.  The pain 
was aggravated by routine exercise.  The skin over his left 
knee was also sensitive.  In the last four years, he had 
problems with joint instability, and had been wearing a leg 
brace in the last month with some relief.  Cold and damp 
weather affected his left knee.  He was unable to sit for 
more than ten minutes, walk more than one block, climb 
stairs, run or kneel due to his left knee disability.  His 
previous right leg injuries in 1966 were noted.  The examiner 
also noted that the veteran's posture was erect and his gait 
unremarkable.  Examination of his knees revealed a bony 
prominence in the left anterior knee and no swelling in the 
right knee.  There was no tenderness in the right knee, while 
there was diffuse tenderness in the left.  There was no 
subluxation or cruciate draw present on either side.  Both 
knees had extension to 0 degrees.  Right knee flexion was to 
135 degrees and left knee flexion was to 95 degrees.  There 
was swelling of the left calf muscle and focal prominence of 
the superficial saphenous vein.  There was also evidence of 
atrophy of the right leg muscles.  X-ray studies of the left 
knee revealed minimal degenerative changes.  Relevant 
diagnoses included DJD of the left knee, ununited anterior 
tubercle of the left tibia, and status post multiple 
surgeries of the right lower extremity.  

VA treatment records, dating from January to March 1998 
indicate that the veteran had left knee instability, 
especially when negotiating stairs.  He had stable varus and 
valgus stress testing.  In January 1998, a knee brace was 
recommended for his left knee.  

During the veteran's June 1998 personal hearing, a friend 
testified that he knew the veteran because he had hired the 
veteran to do work on his home.  In July 1997, he heard the 
veteran cry out in pain on the other side of his house.  When 
the veteran came around the house, he stated that he had 
fallen and hurt his knee and shoulder.  The veteran rested 
for a while and returned to work.  He later had an operation 
on the shoulder.  The friend offered that he had always known 
the veteran to limp and was aware that his knee buckled.  The 
veteran testified that he had been prescribed a knee brace, 
and that it helped to stabilize his left knee, but did not 
completely prevent it from giving out.  He stated that he 
experienced left knee pain on a daily basis and that he felt 
his problem was severe.  He was unable to rise from a seated 
position without holding onto something, could not negotiate 
stairs and was unable to kneel.  His knee sometimes swelled.  

In November 1999, the veteran underwent a VA general medical 
examination.  The veteran related that he had been employed 
for 25 years as a construction repairman.  He took medication 
for knee and shoulder pain.  The examiner reviewed the claims 
file and noted that the veteran complained of left knee pain, 
particularly when going up stairs; weakness; stiffness; and 
an inability to kneel.  The veteran denied any swelling, 
heat, redness, locking, or giving way of the joint.  He did 
experience fatigability, lack of endurance and flare-ups 
approximately once a week, lasting one to two days.  He 
described his pain as moderate in severity.  He had braces on 
both his legs and a corrective shoe on his left foot.  The 
examiner observed that the veteran walked with an antalgic 
gait and had pain with each step.  Left knee range of motion 
was from 0 degrees extension to 130 degrees flexion, with 
pain noted at 130 degrees.  There was definite painful motion 
with crepitation felt.  There was no evidence of anterior, 
posterior, medial, or lateral instability.  There was 
definite swelling over the tibial tubercle of the left tibia.  
The examiner observed that the right leg was atrophied due to 
an old motorcycle injury.  The diagnosis was DJD of the left 
knee with ununited anterior tubercle, with pain, limitation 
of motion and slight weakness.  The examiner estimated an 
additional loss of range of motion of approximately 20 to 25 
percent during flare-ups.  

A June 2000 evaluation from a non-VA physician, P. Buckley, 
M.D., shows that the veteran was seeking a second medical 
opinion concerning persistent bilateral knee pain.  At the 
time, he was complaining  of right knee DJD and left knee 
chronic anterior cruciate ligament (ACL) insufficiency, with 
tibial tubercle nonunion, and Osgood-Schlatter's disease.  
The veteran believed, although experiencing right knee 
injuries in 1966, that his left knee disability exacerbated 
his right knee symptoms.  The physician observed that the 
veteran walked with antalgia, but that it was difficult to 
determine which leg bothered the veteran more.  There was 
left leg tibial tubercle prominence that was mildly tender.  
He had 2+ Lachman, 2+ anterior drawer and a positive painful 
pivot shift.  There was tenderness along the medial joint 
line to pivot shift maneuver and forced flexion.  The 
examiner further observed that the veteran's right knee 
showed well-healed surgical scars; there was no patella at 
his right knee joint; and there was tenderness to medial and 
lateral joint line palpation, but no evidence if instability.  
X-rays revealed evidence of degenerative changes in the right 
knee, and minimal changes in the left knee.  The assessment 
was left knee chronic anterior cruciate ligament 
insufficiency, possible meniscal tears.  Dr. Buckley offered 
that the veteran's persistent instability with his left knee 
had caused exacerbation of his right knee symptoms over the 
last two years, to where now his right knee symptoms were 
equal to those of his left knee.  The physician believed both 
knee symptoms were related.  

G. Barnard, PT, in a July 2000 non-VA physical therapy 
report, indicated that the veteran complained of bilateral 
knee pain and dysfunction.  It was noted that he had been 
wearing a lift in his right shoe for leg length discrepancy.  
Without shoes, the veteran had significant hyperextension of 
the right knee.  Left knee range of motion was from 0 degrees 
extension to 130 degrees flexion.  The examiner offered that 
the veteran had significant deficit in strength in his right 
knee, versus his left knee, and an inability to initiate 
quadriceps and utilize hamstrings functionally.  The veteran 
had significant gait deviation, due to multiple compensations 
from the left lower extremity, which had placed significant 
pressure on his right knee.  The examiner believed that his 
right and left knee issues were interrelated.  

An August 2000 VA outpatient treatment record shows that the 
veteran was seen for complaints of increased left knee pain.  
The progress note indicates that his left knee had previously 
been considered his better knee.  He also complained of pain 
and loss of function in his right knee, which were above and 
beyond the loss of function that he had had in the right knee 
since his 1966 motorcycle accident.  He wore a right heel 
lift.  Left knee range of motion was from 0 degrees extension 
to 120 degrees flexion, with slight varus.  There was no 
effusion and the joint was stable.  In 30 degrees of flexion, 
there was 3-5 millimeters of medial laxity and a negative 
Lachman's test.  At 90 degrees flexion, there were negative 
anterior and posterior drawer signs.  There was no pivot 
shift or McMurray's signs, and there was slight tenderness 
along the joint line.  Over the tibial tubercle there was a 
slightly slippable mass, both on the underlying bone and on 
the overlying skin, which was slightly tender along its 
medial aspect.  The assessments were left knee osteoarthritis 
and post-traumatic arthritis of the right knee.  Elastic knee 
cages for both knees with flexible stays were ordered.  

In an August 2000 letter, K. Bettencourt, DC, a private 
chiropractor, notes the history of the veteran's initial in-
service left knee injury and that he had additionally been 
diagnosed with Osgood-Schlatter's Disease, or tibial tubercle 
nonunion, anterior cruciate ligament insufficiency, and 
possible miniscule tears of the left knee.  The chiropractor 
also noted the history of the veteran's 1966 right leg 
injuries, and that the veteran stated his right knee had been 
stable since 1966 becoming increasingly more painful in the 
last two to three years.  The examiner opined that the 
veteran's lower back pain began as a result of his very 
pronounced antalgic gait, which was due to bilateral knee 
pain, and which had resulted in multiple lumbar subluxations 
and lumbalgia.  Further, the years of the veteran's altered 
gait, in avoidance of left knee pain and pelvic unleveling as 
a result of it, had caused undue stress, irritation and 
trauma to his right knee.  This was evidenced by development 
of osteoarthritis in his right knee and multiple positive 
orthopedic tests.  

The report of an October 2000 VA general medical examination 
essentially reiterates the veteran's relative history 
regarding his left and right knee injuries.  The veteran 
complained of some left knee pain and weakness, without 
swelling, heat or redness.  Occasionally, the left knee gave 
way, but he denied joint locking.  There was some 
fatigability and lack of endurance.  He wore a brace with 
knee sock.  He described flare-ups occurring approximately 
nine times a month and lasting two days at a time.  There was 
minimal pain, which was brought on by weather changes and 
excessive left knee motion.  The examiner offered that the 
veteran would lose another 10 degrees of motion during a 
flare-up.  The veteran related that he had developed low back 
pain six months prior to the examination.  Examination 
revealed that the veteran walked with an antalgic gait and 
was grossly abnormal without his braces.  The gait was wide 
based, with definite instability in the right knee with each 
step.  He also complained of back pain with each step.  Left 
knee range of motion was from 0 degrees extension to 120 
degrees flexion.  His right knee was hypermobile in 5 degrees 
of extension.   He was able to walk on the tips of his toes 
and his heels; reflexes were normal.  The diagnosis was left 
knee DJD with limitation of motion and instability.  The 
examiner offered that it was less than likely that the right 
knee condition was a result of the service-connected left 
knee condition.  The right knee condition was not the result 
of the injury to the service-connected left knee but, rather, 
due to the 1966 motor vehicle accident, which caused marked 
trauma to the right lower extremity, with multiple surgeries.  
The examiner further offered that the veteran's low back 
strain was as likely as not due to his problem with his right 
knee and less than likely due to the service-connected left 
knee condition.  

A January 2001 addendum to the October 2000 VA examination 
report notes that the veteran sustained severe trauma to his 
right lower extremity in 1966, with multiple subsequent 
surgeries to the femur, with removal of the patella.  The 
examiner offered that the veteran's current right knee 
complaints and findings were due to the motorcycle accident 
and were not service-connected and did not bear any 
relationship to the veteran's left knee problem of limitation 
of motion and instability.  

January 2001 private X-ray studies of the veteran's left knee 
revealed narrowing of the joint space more medially, with 
mild spurring in the medial and lateral tibial plateaus, and 
the superior and inferior margins of the patella.  There was 
no evidence suggestive of joint effusion; there was mild soft 
tissue swelling over the patella.  

In a March 2001 letter from a VA physician, it was noted that 
the veteran was scheduled to have an arthroscopy of his left 
knee on March 28, 2001, with a tentative diagnosis of a torn 
meniscus.  After that surgery, he would be unable to work at 
any trade for at least two weeks and would be unable to 
return to his trade as a carpenter for at least six weeks.  

In March 2001, the veteran underwent left knee arthroscopic 
surgery, with partial medial meniscectomy.  In April 2001, he 
underwent VA post-operative evaluation of the left knee, 
which showed that the surgical scar was well healed.  Active 
range of motion was from 5 degrees extension to 110 degrees 
flexion; passive range of motion was from 5 degrees extension 
to 120 degrees flexion.  There was no joint line tenderness 
and no effusion.  In addition, he complained of symptoms of 
catching and locking on the right knee.  Examination of that 
knee revealed no patella; crepitus with range of motion, 
which was from 0 degrees extension to 120 degrees flexion; 
diffuse tenderness at the joint line; McMurray test and 
Lachman sign were negative.  There was negative pivot shift 
test, and the knee was stable to varus and valgus stress 
testing.  

An April 2001 rating decision awarded the veteran a temporary 
total evaluation for his left knee disability for a period of 
convalescence, pursuant to 38 C.F.R. § 4.30, effective from 
March 28, 2001 through May 31, 2001, then, a 30 percent 
rating was assigned, effective June 1, 2001.  

VA treatment records for January through December 2001, 
include the veteran's left knee arthroscopic surgery, with 
partial medial meniscectomy, along with outpatient follow-up 
evaluations.  Also, in September 2001, the veteran underwent 
right knee arthroscopy, with partial lateral menisectomy.  
The physical therapy report for December 2001 notes that the 
veteran complained that his right knee was worse and that, 
since he had been informed he would probably need a total 
knee replacement, he did not think physical therapy would do 
any good.  

In a medical statement, dated in January 2002, Dr. Buckley, a 
non-VA physician, who was seen by the veteran for a second 
medical opinion, noted that the veteran had developed 
persistent pain in his hip and lower back, as well as right 
knee symptoms, requiring him to ambulate with crutches, which 
the veteran claimed, caused a significant amount of shoulder 
pain.  On examination, there was limited lower back range of 
motion, tenderness in the left buttock radiating down to the 
knee, posteriorly.  Well-healed surgical scars were seen on 
both lower extremities.  There was loss of motion of both 
knees and evidence of instability, with 2+ Lachman test, 2+ 
anterior drawer and a positive pivot/shift on the left.  The 
assessment was of chronic bilateral knee pain, with 
posttraumatic arthrosis.  The physician offered that the 
lower back, shoulder and left hip pain were related to the 
veteran's abnormal gait; x-rays revealed degenerative disc 
disease; no significant degenerative disease in the hip; and 
DJD in both knees.  

VA outpatient treatment records for January to April 2002 
show that the veteran was being seen for multiple areas of 
musculoskeletal pain.  The report of his May 2002 VA 
orthopedic evaluation notes the veteran complained of 
constant left knee pain, with no actual flare-ups, but with 
activity, would become worse, severe weather changes would 
bother the knee.  On examination, the left knee revealed old 
Osgood-Schlatter's disease of the anterior tibial tuberosity, 
which was typically enlarged.  There were no free fragments 
noted by palpation.  Range of motion of the left knee was 0 
degrees extension to 125 degrees flexion.  The circumferences 
of the thighs were the same; there was approximately a 1/2 in. 
leg length discrepancy in the right lower extremity, which 
was compensated by a 1/2 in. lift in his right shoe, which 
equalized his gait.  There was some mild crepitation in the 
left knee on flexion and extension; palpation revealed some 
very minor spurs on the medial aspect of the femoral condyle; 
collateral and cruciate ligaments were intact; Lachman sign 
was negative; and there was no rotational instability in the 
left knee joint.  He was using two crutches for ambulation.  
The diagnoses were post-traumatic arthritis of the left knee, 
secondary to tear of the anterior horn of the medial meniscus 
and some chronic proliferative synovitis, and chondromalacia 
patellae of the left knee.  

Following the above-mentioned examination, the physician 
noted that the disability in the left knee was primarily 
related to some minimal loss of flexion at extremes of 
flexion, as well as the absence of the anterior horn of the 
medial meniscus and some early post-traumatic arthritis.  
There were some pain manifestations at the end of flexion, 
but little pain manifestation during weight bearing on the 
left side.  There appeared to be no flare-ups, as the veteran 
indicated that the left knee was always bad and only noted 
some increase in discomfort with increased amount of 
activity; it did not appear that there were significant 
flare-ups that occurred that would limit the veteran's range 
of motion significantly.  

VA outpatient treatment records for April to October 2002 
show that the veteran was seen on a follow-up basis for 
multiple areas of musculoskeletal pain, as well as for other 
disorders not currently under consideration.  

The report of the veteran's November 2002 VA orthopedic 
examination revealed that he was scheduled for left total 
knee replacement in early December 2002, and, in early March 
2002, the right knee would be done.  

The VA hospitalization summary, for December 9 to 12, 2002, 
shows that the veteran underwent left total knee 
arthroplasty.  He had a benign post-surgery course and, at 
hospital discharge, he was ambulating full weight-bearing and 
with good range of motion, which was improving regularly.  

In June 2003, VA received copies of the veteran's Social 
Security Administration records, including his medical 
records.  He was awarded disability benefits, effective 
January 2001, based on osteoarthrosis and allied disorders, 
including rotator cuff disease.  

Effective December 9, 2002, through January 31, 2004, the RO, 
in a July 2003 rating decision, assigned the veteran's left 
knee disability a 100 percent schedular rating, based on 
status post left total knee replacement, and a 30 percent 
disability rating was assigned, effective February 1, 2004, 
subject to future examination.  

In a September 2003 report, a VA physician noted that medical 
aggravation occurs when the anatomy of a body part is 
changed, that is, as anatomical deterioration occurs.  This 
is determinable by irreversible objective findings at 
examination or by x-ray changes compatible with the claimed 
pathology.  An exacerbation of symptoms or irritation of a 
previous medical condition presupposes that no permanent 
anatomical damage has occurred, and indeed that there are no 
objective findings, or at least objective findings that are 
likely reversible with improvement in the condition.  It also 
presupposes that x-rays do not demonstrate irreversible 
changes.  This, of course, is the rationale for the concept 
of examining for disability evaluations at the time of 
maximum medical improvement.  Following review of the 
veteran's entire record, including his service medical 
records, the physician noted that the medical record indicted 
that veteran had a service-connected injury to the left knee 
and that this injury consisted of a prominent tibial tubercle 
from a juvenile Osgood-Schlatter's disease.  In addition, the 
left leg injury also consisted of a laxity of the anterior 
cruciate, with a 2+ Lachman's sign and a positive pivot 
shift.  X-rays of the left knee revealed only minimal 
changes; the diagnosis for the right knee was degenerative 
arthritis.  The veteran was also diagnosed with low back 
strain.  Following review of the pertinent facts concerning 
the veteran's knee and back condition, the physician offered 
that it is less than likely that the veteran's low back 
condition has been aggravated by his left knee condition.  It 
is, however, as likely as not that a flare-up of pain in 
either lower extremity, right or left knee, that would cause 
a limp, can cause a temporary exacerbation of symptoms of his 
chronic low back strain.  

In a late September 2003 medical statement, the veteran's 
treating non-VA chiropractor, Dr. Bettencourt, noted 
treatment for cervical and lumbar pain.  Due to the absence 
of any traumatic event, the chiropractor felt that the 
veteran's lumbar and cervical subluxations were due to the 
veteran's gait.  Since his two knee surgeries, he has had to 
alter his gait in avoidance of post-surgical pain and those 
imbalances have caused both his cervical and lumbar 
subluxations and muscle spasms.  

A November 2003 non-VA orthopedic evaluation report notes, in 
pertinent part, that the veteran's left knee alignment was 
normal, with no swelling.  Active range of motion was from 0 
degrees extension to 100 degrees flexion, with guarding.  
Strength was 5/5.  An abnormal antalgic gait was observed.  
Lateral and medial joint lines were tender, with no effusion.  
X-ray of the left knee revealed arthroplasty without any 
gross complications.  Following examination, the examining 
physician referred the veteran to have an MRI taken of his 
back to rule out spinal stenosis as a probable cause of his 
leg symptom complaints.  The report of the veteran's December 
2003 non-VA MRI of the back revealed stenosis, disc 
extrusion, and probable facet cyst.  Following private 
orthopedic examination of the back, conducted in January 
2004, the diagnoses included lumbosacral spondylosis, lumbar 
spinal stenosis, (the physician noted it was difficult to 
tell if the veteran's pain with ambulation was primarily from 
this or from knee and leg length discrepancies), and leg 
length inequality.  

The report of the veteran's February 2004 VA orthopedic 
examination specifically conducted to determine the current 
medical status of the veteran's left total knee replacement, 
notes that the veteran was complaining his left knee was 
worse since his total knee replacement than it was prior to 
the surgery and that he had lost range of motion.  He related 
that, at one point, the knee was fine, but now it was 
painful; the muscles would tighten up around the knee during 
therapy and with excess use; and it swelled.  The knee 
symptoms were relieved with massage therapy.  Because of the 
left knee, he further related that he was unable to kneel, 
climb stairs, engage in prolonged walking, and had difficulty 
with lateral movements; sometimes, the left knee would awaken 
him at night.  On examination, left leg length was 85 cm, 
right leg length was 81 cm; left calf circumference was 45 
cm, right calf circumference was 48 cm; and left thigh 
circumference was 45 cm, right thigh circumference was 48 cm.  
A healed anterior left knee scar of 21 cm was observed.  
There was 5-degree valgus of the left knee and 10-degree 
valgus of the right knee.  Range of motion of the left knee 
was from 0 degrees extension to 115 degrees flexion; the 
right knee was from 0 degrees extension to 130 degrees 
flexion.  Lachman's sign, pivot shift, and drawer test were 
negative, bilaterally.  Left knee revealed no joint effusion; 
no synovial hypertrophy; good quadriceps and hamstring 
strength; and good left calf muscle strength.  Left knee x-
ray revealed a tendency to varus of the tibial component as 
it sits in the tibia, otherwise, it is well seated; no 
loosening was present; the patella was sitting in normal 
position in the femoral notch and the tibial component was 
cemented in place.  

Analysis

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Secondary service connection may be established for 
disability that is proximately due to or the result of 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  Section 3.310(a) has 
been interpreted as authorizing a grant of service connection 
for disability caused by a service-connected disability, and 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In the case at hand, the veteran essentially contends that he 
is entitled to service connection for a right knee disorder 
and for low back strain on the basis that those conditions 
were proximately due to or the result of his service-
connected left knee disability; at the very least, he 
maintains that his service-connected left knee disability 
aggravates his right knee and low back disorders.  In support 
of his contentions, he notes that his private health care 
providers have offered medical opinions indicating that his 
altered gait, due to his service-connected left knee 
disability, through overcompensation in favoring his left 
knee, has exacerbated his right knee and low back disorders.  

Review of the veteran's service medical records do not show 
that he had had any complaints, symptomatology or treatment 
for any right knee or low back complaints.  The reports of 
his initial post-service VA examinations, conducted in 
January and April 1961, do not reflect any complaints 
pertaining to his right knee or lumbosacral spine.  Rather, 
there is no medical evidence of any right knee or back 
disorder until many years after the veteran was separated 
from active duty service.  Also, there is no medical opinion, 
based on examination of the veteran and review of the entire 
record of a nexus, or link between either the veteran's 
currently diagnosed degenerative arthritis in the right knee 
or low back strain and the veteran's active duty service.  
Hence, service connection, on a direct basis, for either of 
those claimed disorders is denied.  

Considering all the evidence of record, the Board finds the 
opinion VA physician, who examined the veteran in October 
2000, more probative on the issues of secondary service 
connection for degenerative arthritis of the right knee and 
low back strain.  Following examination of the veteran, and 
review of the entire record, the VA physician offered that it 
was less than likely that the right knee condition was a 
result of the service-connected left knee disability.  
Further, he offered that the veteran's low back strain was as 
likely as not due to his problem with his right knee, and 
less than likely due to the service-connected left knee 
disability.  In a January 2001 addendum to the October 2000 
examination, the examiner explicitly opined that the 
veteran's current right knee complaints and findings were due 
to the [post-service] motorcycle accident and were not 
service-connected and did not bear any relationship to the 
veteran's left knee problem of limitation of motion and 
instability

The June, July and August 2000 statements from a private 
physician, Dr. Buckley, private physical therapist, Mr. 
Barnard, and private chiropractor, Dr. Bettencourt, contain 
medical opinions that the veteran's gait exacerbates his 
right knee symptoms based on examination of the veteran and 
the veteran's own stated history but are not based on a 
review of the entire evidence of record.  The Board 
acknowledges that the non-VA health care providers can make 
medical assessments and offer diagnosis based on examination 
of the veteran but evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Moreover, these medical statements 
offer no additional context for the stated opinions.  An 
opinion by a treating physician, or other health care 
provider, is not, ipso facto, entitled to more weight in the 
evaluation of a claim.  See Guerrieri v. Brown, 4 Vet. App. 
467, 472 (1993).  

Because the Board finds that the opinions of the October 2000 
VA examiner, based on both personal examination of the 
veteran and review of the entire record, are more probative 
than the private June, July and August 2000 opinions, the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  Therefore, the Board finds 
that the preponderance of the evidence is against secondary 
service connection for a right knee condition and low back 
strain.  Hence, service connection for either right knee or 
low back disorder, on a secondary basis, is denied.  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

In the case at hand, prior to the veteran's left total knee 
replacement, which was undertaken in December 2002, his left 
knee disability, then diagnosed as an ununited anterior 
tubercle of the left tibia with degenerative changes, was 
rated under VA's Schedule for Rating Disabilities, under 
Diagnostic Code 5262, pertaining to impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5262, malunion of the tibia and fibula, with marked knee or 
ankle disability, warrants a 30 percent rating.  Nonunion of 
the tibia and fibula, with loose motion, requiring a brace, 
warrants a 40 percent rating.  

Review of the medical evidence shows that, prior to March 28, 
2001, the effective date for a temporary total evaluation for 
his left knee disability for a period of convalescence, 
pursuant to 38 C.F.R. § 4.30, effective through May 31, 2001, 
the severity of the veteran's left knee disability is 
appropriately rated as 30 percent disabling under Diagnostic 
Code 5262.  The Board notes that VA and private treatment 
records and examination reports indicate that, in January 
1998, VA issued him a knee brace for his left knee due to 
instability.  Private medical examination of June 2000 notes 
positive anterior drawer, indicating instability.  VA 
outpatient treatment record of August 2000 indicates positive 
medial laxity of the left knee and the report of the 
veteran's October 2000 VA examination notes complaints of the 
left knee occasionally giving way.  These medical reports 
also note that he has been wearing the VA issued left knee 
brace since early 1998.  However, in order for a 40 percent 
rating to be assigned, there must be nonunion of the tibia 
and the fibula, with loose motion requiring a brace.  
Reference is made to the several radiographic studies 
conducted in conjunction with his various left knee 
evaluations.  These x-rays revealed DJD of the left knee, 
nonunion of the left knee tubercle, and status post 
osteochondrosis of the tibial tubercle but, nowhere, is there 
shown nonunion of the tibia and the fibula.  While there is 
evidence of an ununited tubercle of the left tibia, there is 
no finding that the fibula is involved.  As the evidence does 
not establish such severity as to meet the criteria for a 
higher evaluation under Diagnostic Code 5262, a 30 percent 
rating, prior to March 28, 2001, is entirely appropriate 
under that code and fully comports with the applicable 
schedular criteria.  

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca, 8 Vet. App. at 206.  While there are subject 
complaints of left knee fatigue, lack of endurance, as well 
as painful motion and additional limitation during flare-ups, 
the Board finds that these findings are contemplated in the 
current evaluation..

Although there are other diagnostic codes for evaluating the 
left knee that provide ratings greater than 30 percent, in 
the absence of limitation of extension to 30 degrees or to 45 
degrees, under Diagnostic Code 5261; evidence of ankylosis of 
the left knee, under Diagnostic Code 5256; or significant 
shortening of the lower extremity, under Diagnostic Code 
5275; the Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

In March 2001, the veteran underwent left knee arthroscopic 
surgery, following which he was awarded a temporary total 
evaluation for the left knee disability for a period of 
convalescence, effective March 28, 2001, through May 31, 
2001.  Meanwhile, in April 2001, VA follow-up evaluation 
noted active range of motion of the left knee was from 5 
degrees extension to 110 degrees flexion and, on passive 
range of motion, extension was to 5 degrees and flexion to 
120 degrees (normal is noted as extension to 0 degrees and 
flexion to 140 degrees, see 38 C.F.R. § 38 C.F.R. § 4.71, 
Plate II).  Private evaluation of June 2002 notes left knee 
limitation of motion and a positive drawer sign.  On VA 
examination of October 2000, there was pain in the left knee, 
but no flare ups and no free fragments noted.  Range of 
motion revealed extension to 0 degrees and flexion to 125 
degrees, with some pain manifested at the extremes of motion.  
Under the circumstances, the medical findings do not meet the 
criteria for a disability rating in excess of 30 percent 
subsequent to May 31, 2001, under Diagnostic Code 5262, in 
the absence of greater severity, such as nonunion of the 
tibia and fibula, with loose motion requiring a brace.  
Hence, a disability rating of 30 percent, and no higher, is 
entirely appropriate for the left knee disability, effective 
from June 1, 2001, and fully comports with the applicable 
schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned, effective June 1, 2001, pursuant to any other 
potentially applicable diagnostic code.  See Butts, 5 Vet. 
App. at 539.  However, even if such consideration were 
appropriate, in the absence of medical evidence of ankylosis 
of the left knee; significant limitation of extension; or 
significant shortening of the lower extremity; there is no 
basis for assignment of a higher evaluation based on tibia 
and fibula impairment affecting the knee under Diagnostic 
Codes 5256, 5261, or 5275, respectively.  

In early December 2002, the veteran underwent left total knee 
replacement.  Effective December 9, 2002, through January 31, 
2004, a 100 percent schedular rating was assigned, under 
Diagnostic Code 5055.  See 38 C.F.R. § 4.71a.  Under this 
code, a 100 percent rating is warranted for one year 
following a knee replacement with the implantation of a 
prosthesis.  If there are chronic residuals following the 
implantation of a prosthesis, consisting of severe painful 
motion or weakness in the affected extremity, a 60 percent 
rating is warranted.  If there are intermediate degrees of 
residual weakness, pain or limitation of motion, such 
manifestations are rated analogous to Diagnostic Codes 5256 
(ankylosis), 5261 (limitation of extension of the knee), or 
5262 (impairment of the tibia and fibula), with a minimum 
rating of 30 percent to be assigned.  

As noted above, effective December 9, 2002, through January 
31, 2004, the RO, in a July 2003 rating decision, assigned 
the veteran's left knee disability a 100 percent rating, 
under Diagnostic Code 5055, based on status post left total 
knee replacement, and a 30 percent disability rating was 
assigned, effective February 1, 2004, subject to future 
examination.  

Meanwhile, in November 2003, non-VA evaluation of the 
veteran's left knee revealed normal alignment, with no 
swelling.  Range of motion was to 0 degrees extension and to 
100 degrees flexion, with guarding.  During the veteran's 
future VA examination, conducted in February 2004, there was 
left knee pain and he was having difficulty with lateral 
movement.  Examination of the left knee revealed 5 degrees 
valgus; range of motion was to 0 degrees extension and to 115 
degrees flexion; Lachman's sign, pivot shift and drawer test 
were negative, indicating no instability.  X-ray showed the 
tibial component was well seated; there was no loosening 
present; and the patella was sitting in normal position in 
the femoral notch and the tibial component was cemented in 
place.  Hence, in the absence of greater severity, such as 
severe painful motion or weakness in the left knee, ankylosis 
of the left knee, extension limited to either 30 degrees or 
45 degrees, or nonunion of the tibia and fibula, with loose 
motion requiring a brace, a 30 percent disability rating, and 
no higher, under Diagnostic Code 5055 is entirely 
appropriate, effective February 1, 2004, for the veteran's 
left knee disability, status post left knee replacement, and 
fully comports with the applicable schedular criteria.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's left knee disability at any stage under 
consideration.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In reaching this decision, the Board has considered the 
appropriateness of the disability ratings, effective from the 
receipt of the veteran's receipt of the claim for an 
increased rating for his service-connected left knee 
disability under the applicable criteria in conjunction with 
the submission of additional evidence at various times while 
the appeal was pending.  Likewise, the Board notes that the 
RO has effectively considered the left knee disability 
evaluations under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  




ORDER

Service connection for a right knee condition is denied.  

Service connection for low back strain is denied.  

A disability rating in excess of 30 percent for ununited 
anterior tubercle left tibia with degenerative changes, prior 
to March 28, 2001, is denied.  

A disability rating in excess of 30 percent for ununited 
anterior tubercle left tibia with degenerative changes, 
effective June 1, 2001, until December 9, 2002, is denied.  

A disability rating in excess of 30 percent for status post 
left total knee replacement, effective February 1, 2004, is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



